DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daigle et al. (US 10897873 henceforth Daigle) in view of Harmon (US 5555843) in view of Farmer (US 2019/0099779).
Regarding claim 1, Daigle teaches a gravity-driven feed chute assembly, comprising: a baseplate having a first face (bottom surface of 115, fig. 6) and a second face opposing the first face (top surface of 115, fig. 2); a first chute opening in the baseplate extending between the first face and the second face (export port 151, fig. 5); and an angled chute (pipes 161 and 162, fig. 3) but fails to teach a flange fastenable to the second-face of the baseplate and defining an input opening of a first angled chute; the first angled chute extending from the flange and through the first chute opening; a feed output port disposed at an end of the chute opposing the flange, wherein the feed output port is in fluid communication with the input opening of the first chute; a first set of mounting apertures disposed in the baseplate about the first chute opening; a second set of mounting apertures disposed in the flange; and a plurality of fasteners co-operable with the first set of mounting apertures and the second set of mounting apertures to fasten the baseplate to the flange. However, Harmon teaches a flange fastenable to the second-face of the baseplate (flange 24) and defining an input opening of the first angled chute (opening of passage 16); the first angled chute extending from the flange and through the first chute opening (top opening of tube 21 extend from flange 24, fig. 9); a feed output port disposed at an end of the chute opposing the flange (14, fig. 5 and  32a,b, fig. 9), wherein the feed output port is in fluid communication with the input opening of the first chute (col. 2, ll. 46-51, fig. 9). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify 
Regarding claim 4, Daigle as modified by Harmon and Farmer teaches the invention substantially as claimed and Harmon further teaches a dam proximal to the feed output port (cap 22, fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Daigle’s system with a cap as taught by Harmon to allow the pipes to be covered during cleaning and/or transport.
Regarding claim 5, Daigle teaches a gravity-driven feed chute assembly, comprising: a baseplate having a first face (bottom surface of 115, fig. 6) and a second face (top surface of 115, fig. 2) opposing the first face; a plurality of chute openings in the baseplate extending between the first face and the second face (export port 151 and 152, fig. 5); a plurality of angled chutes corresponding in number to the plurality of chute openings (pipes 161 and 162, fig. 3) and a plurality of feed output ports corresponding in number to the plurality of chute openings (fig. 3), wherein the feed output ports are in fluid communication with the input openings (col. 4, ll. 55-62) but fails to teach a plurality St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8, Daigle as modified by Harmon and Farmer teaches the invention substantially as claimed and Harmon further teaches a dam being disposed proximal to a corresponding feed output port (cap 22, fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Daigle’s system with a cap as taught by Harmon to allow the pipes to be covered during cleaning and/or transport. Regarding “a plurality of dams” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of dams, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 6, filed 8/13/2021, with respect to the rejection(s) of claim(s) 1-8 under 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daigle et al. (US 10987873) in view of Harmon (US 5555843) in view of Farmer (US 2019/0099779).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647